   Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 1 of 10 PageID #:339




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GEORGE CAVELLE,                                      )
                                                     )
               Plaintiff,                            )
                                                     )       Civil Action No. 1:17-cv-5409
        v.                                           )
                                                     )       Judge Robert M. Dow, Jr.
CHICAGO TRANSIT AUTHORITY,                           )
DORVAL R. CARTER, JR., individually,                 )
JOHN DOE 1, and JOHN DOE 2,                          )
                                                     )
               Defendants.                           )


               DEFENDANT PRESIDENT CARTER’S RESPONSES TO
             PLAINTIFF’S FIRST SUPPLEMENTAL INTERROGATORIES

        Defendant President Dorval R. Carter, Jr. (“President Carter”), by his undersigned

attorneys, and pursuant to Rule 34 of the Federal Rules of Civil Procedure, makes the following

answers and objections to Plaintiff’s First Supplemental Interrogatories to Defendant Dorval

Carter, dated December 14, 2018.

                                   GENERAL OBJECTIONS

        1.     President Carter objects to the Interrogatories to the extent they seek information

subject to the attorney-client privilege, or the work product doctrine. By providing answers to the

Interrogatories, President Carter does not waive, intentionally or otherwise, the attorney-client

privilege, or work product protection, protecting its communications, transactions or records from

disclosure. Inadvertent production of information or documents inconsistent with the foregoing is

wholly in error and by mistake and not a waiver of any such privilege or protection.

        2.     The information contained in these Responses to Plaintiff’s First Supplemental

Interrogatories is based upon the facts and information currently known by President Carter.


                                                1

24574019.1
   Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 2 of 10 PageID #:340




President Carter reserves the right to supplement and to amend these Responses should additional

facts and information be discovered. President Carter further reserves the right to rely upon and to

present as evidence at trial such additional information as may be discovered and/or developed

during the course of this litigation.

        3.      By providing answers in response to the Interrogatories, President Carter is not, in

any way, waiving, but rather, intends to preserve and preserves:

                A.      all objections of President Carter as to competency, relevancy, materiality,

        and admissibility of the Interrogatories, answers or the subject matter thereof;

                B.      all rights of President Carter to object on any grounds to the use of any of

        the answers, or the subject matter thereof, in any subsequent proceedings, including the

        trial of this or any other action; and

                C.      all rights of President Carter to object on any grounds to any request for

        further answers to these or any other Interrogatories or any other discovery requests

        involving or related to the subject matter of these Interrogatories.

        4.      President Carter objects to the Interrogatories to the extent they are not limited in

time and scope.

        5.      President Carter objects to the Interrogatories to the extent they attempt to impose

obligations which exceed the requirements of the Federal Rules of Civil Procedure.

        6.      President Carter objects to the Interrogatories to the extent any or all of them

purport to request information outside his possession, custody, or control.

        Without waiving any of the foregoing general objections, each of which is expressly

incorporated into each individual response as if fully forth therein, President Carter responds to

the Interrogatories as follows:


                                                  2

24574019.1
   Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 3 of 10 PageID #:341




                                   INTERROGATORIES

        1.    Identify all persons providing information in response to these Interrogatories and
              identify the interrogatories to which they have provided information.

        ANSWER: Subject to and without waiving any of the general objections, President

Carter responded to these Interrogatories, in consultation with counsel representing

Defendants in this case, Taft Stettinius & Hollister LLP.

        2.    Identify all email accounts, personal and business, used by Dorval Carter form
              2015 to the present day.

        ANSWER: President Carter objects to this Interrogatory on the grounds that it is

overly broad in time and scope, the burden of the Interrogatory outweighs any potential

benefit, and it is not reasonably calculated to lead to the discovery of admissible evidence.

President Carter further objects on the grounds that this Interrogatory is harassing and

unnecessarily intrusive. Finally, President Carter objects on the grounds that the timing of

this Interrogatory is unreasonable, given that the close of discovery is imminent.

        3.    Identify all phones and phone numbers assigned to, owned by, or utilized by
              Dorval Carter, both personal and for business, since 2015. For Defendant
              Carter’s phones, identify the phone by manufacturer, model number and IMEI
              code (International Mobile Equipment Identity). For Defendant Carter’s
              phone number accounts, identify the carrier and the period in which the
              account was open.

        ANSWER: President Carter objects to this Interrogatory on the grounds that it is

vague, overly broad in time and scope, the burden of the Interrogatory outweighs any

potential benefit, and it is not reasonably calculated to lead to the discovery of admissible

evidence. President Carter further objects on the grounds that this Interrogatory is harassing

and unnecessarily intrusive. Finally, President Carter objects on the grounds that the timing

of this Interrogatory is unreasonable, given that the close of discovery is imminent.



                                               3

24574019.1
   Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 4 of 10 PageID #:342




        4.    Identify all complaints of any kind filed against David Kowalski, made to
              CTA Human Resources, or made to any other CTA or City of Chicago
              administrative personnel with respect to David Kowalski. For each instance,
              cite the approximate date the issue was raised, the nature of the complaint or
              issue raised, and whether an investigation was initiated.

        ANSWER: President Carter objects to this Interrogatory on the grounds that it is

overly broad in time and scope, it is unduly burdensome, the burden of the Interrogatory

outweighs any potential benefit, and it is not reasonably calculated to lead to the discovery

of admissible evidence. President Carter also objects to this Interrogatory to the extent that

it requests materials protected by attorney-client privilege or the work product doctrine.

Subject to and without waiving these objections or any of the general objections, President

Carter states that he has no knowledge of the existence of any such complaints.

        5.    Identify all complaints of any kind filed against Dorval Carter, made to CTA
              Human Resources, or made to any other CTA or City of Chicago
              administrative personnel with respect to Dorval Carter. For each instance, cite
              the approximate date the issue was raised, the nature of the complaint or issue
              raised, and whether an investigation was initiated.

        ANSWER: President Carter objects to this Interrogatory on the grounds that it is

overly broad in time and scope, it is unduly burdensome, the burden of the Interrogatory

outweighs any potential benefit, and it is not reasonably calculated to lead to the discovery

of admissible evidence. President Carter also objects to this Interrogatory to the extent that

it requests materials protected by attorney-client privilege or the work product doctrine.

Subject to and without waiving these objections or any of the general objections, President

Carter states that he has no knowledge of the existence of any such complaints.

        6.    Identify all steps Defendant took to determine, and the result of any
              investigation into, who created copies of Exhibit B to the Complaint, how
              CTA systems were used to create Exhibit B, when Defendants learned that
              CTA systems had been used to create Exhibit B, where Exhibit B was
              displayed, and who was responsible for posting Exhibit B at various CTA
              locations and properties.

                                              4

24574019.1
   Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 5 of 10 PageID #:343




        ANSWER: President Carter objects to this Interrogatory on the grounds that it is

overly broad in time and scope, it is unduly burdensome, the burden of the Interrogatory

outweighs any potential benefit, and it is not reasonably calculated to lead to the discovery

of admissible evidence. President Carter also objects to this Interrogatory to the extent that

it requests materials protected by attorney-client privilege or the work product doctrine.

President Carter further objects to the use of the term “CTA systems” as vague, undefined,

and overly broad. Subject to and without waiving these objections or any of the general

objections, President Carter states that he has no knowledge of the information requested in

this Interrogatory.

 Dated: March 5, 2019                               Respectfully submitted,

                                                    Chicago Transit Authority



                                               By: s/ Elizabeth E. Babbitt
                                                   One of its Attorneys
Elizabeth E. Babbitt
ebabbitt@taftlaw.com
John F. Kennedy
jkennedy@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
Paul J. Coogan
pcoogan@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 E. Wacker Dr., Suite 2800
Chicago, IL 60601




                                              5

24574019.1
   Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 6 of 10 PageID #:344




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GEORGE CAVELLE,                                      )
                                                     )
               Plaintiff,                            )
                                                     )       Civil Action No. 1:17-cv-5409
        v.                                           )
                                                     )       Judge Robert M. Dow, Jr.
CHICAGO TRANSIT AUTHORITY,                           )
DORVAL R. CARTER, JR., individually,                 )
JOHN DOE 1, and JOHN DOE 2,                          )
                                                     )
               Defendants.                           )


                 DEFENDANT PRESIDENT CARTER’S RESPONSES TO
             PLAINTIFF’S FIRST SUPPLEMENTAL DOCUMENT REQUESTS

        Defendant President Dorval R. Carter, Jr. (“President Carter”), by his undersigned

attorneys, and pursuant to Rule 34 of the Federal Rules of Civil Procedure, makes the following

answers and objections to Plaintiff’s First Supplemental Document Requests to Defendant Dorval

Carter, dated December 14, 2018.

                                   GENERAL OBJECTIONS

        1.     President Carter objects to Plaintiff’s First Supplemental Document Requests to the

extent they seek information subject to the attorney-client privilege or the work product doctrine.

By providing answers to the Requests, President Carter does not waive, intentionally or otherwise,

the attorney-client privilege or work product protection, protecting its communications,

transactions or records from disclosure. Inadvertent production of information or documents

inconsistent with the foregoing is wholly in error and by mistake and not a waiver of any such

privilege or protection.




                                                1

24574010.1
   Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 7 of 10 PageID #:345




        2.      The information contained in these Responses to Plaintiff’s First Supplemental

Document Requests is based upon information currently known by President Carter. President

Carter reserves the right to supplement and to amend these Responses should additional facts and

information be discovered. President Carter further reserves the right to rely upon and to present

as evidence at trial such additional information as may be discovered and/or developed during the

course of this litigation.

        3.      By providing answers to or the production of documents in response to the

Requests, President Carter is not, in any way, waiving, but rather, intends to preserve and

preserves:

                A.      all objections of President Carter as to competency, relevancy, materiality,

        and admissibility of the Requests, answers or the subject matter thereof;

                B.      all rights of President Carter to object on any grounds to the use of any of

        the answers, or the subject matter thereof, in any subsequent proceedings, including the

        trial of this or any other action; and

                C.      all rights of President Carter to object on any grounds to any request for

        further answers to these or any other Requests or any other discovery requests involving

        or related to the subject matter of these Requests.

        4.      President Carter objects to the Requests to the extent they are not limited in time

and scope.

        5.      President Carter objects to the Requests to the extent that they attempt to impose

obligations which exceed the requirements of the Federal Rules of Civil Procedure.

        6.      President Carter objects to the Requests to the extent that any or all of them purport

to request information outside his possession, custody, or control.


                                                  2

24574010.1
   Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 8 of 10 PageID #:346




        Without waiving any of the foregoing general objections, each of which is expressly

incorporated into each individual response as if fully forth therein, President Carter responds to

the Requests as follows:

                                  DOCUMENT REQUESTS

        1.     Any and all emails, texts, or other communications to or from Dorval Carter
               between 2015 and the present that relate to George Cavelle or the instant case on
               any device, email account, or other medium referenced in Defendants’ Answer to
               Plaintiff’s Supplemental Interrogatories.

        ANSWER: President Carter objects to this Request on the grounds that it is overly

broad in time and scope, it is unduly burdensome, the burden of the Request outweighs any

potential benefit, and it is not reasonably calculated to lead to the discovery of admissible

evidence. President Carter also objects to this Request to the extent that it requests materials

protected by attorney-client privilege or the work product doctrine. Finally, President Carter

objects to this Request on the grounds that it is duplicative and requests materials President

Carter and/or Defendant CTA has already provided in its initial disclosures or through

supplemental productions.

        2.     Any and all documents or records relating to any complaint or investigation
               of Dorval Carter and/or David Kowalski referenced in Defendants’ Answer to
               Plaintiff’s Supplemental Interrogatories.

        ANSWER: President Carter objects to this Request on the grounds that it is vague,

overly broad in time and scope, unduly burdensome, the burden of the Request outweighs

any potential benefit, and it is not reasonably calculated to lead to the discovery of

admissible evidence. President Carter also objects to this Request to the extent that it

requests materials protected by attorney-client privilege or the work product doctrine.

Subject to and without waiving these objections or any of the general objections, President

Carter states that he does not possess materials responsive to this Request.

                                                3

24574010.1
   Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 9 of 10 PageID #:347




        3.    The employment file of the individual who was hired/promoted/reassigned to
              take Plaintiff’s position at CTA after Plaintiff’s separation.

        ANSWER: President Carter objects to this Request on the grounds that it is overly

broad in time and scope, it is unduly burdensome, the burden of the Request outweighs any

potential benefit, and it is not reasonably calculated to lead to the discovery of admissible

evidence. Subject to and without waiving these objections or any of the general objections,

President Carter states that he does not possess materials responsive to this Request.

        4.    To the extent it has not been included in response to Request No. 3 above, any
              and all documents or records relating to the job search that was done to replace
              Plaintiff after his separation, including, but not be limited to, postings
              announcing the position’s availability, applications/resumes that were
              submitted, interview notes relative to prospective candidates, lists of
              prospective candidates to be interviewed, and any and all other materials
              relating to the process that was followed to replace plaintiff after his
              separation.

        ANSWER: President Carter objects to this Request on the grounds that it is overly

broad in time and scope, it is unduly burdensome, the burden of the Request outweighs any

potential benefit, and it is not reasonably calculated to lead to the discovery of admissible

evidence. President Carter also objects to this Request to the extent that it requests materials

protected by attorney-client privilege or the work product doctrine. Subject to and without

waiving these objections or any of the general objections, President Carter states that he

does not possess materials responsive to this Request.

        5.    Any and all documents or records relating to “the Holiday Train Fund”
              compiled or maintained while David Kowalski was primarily responsible for
              the management of the Fund.

        ANSWER: President Carter objects to this Request on the grounds that it is overly

broad in time and scope, it is unduly burdensome, the burden of the Request outweighs any


                                               4

24574010.1
  Case: 1:17-cv-05409 Document #: 60-1 Filed: 03/07/19 Page 10 of 10 PageID #:348




potential benefit, and it is not reasonably calculated to lead to the discovery of admissible

evidence. President Carter also objects to this Request to the extent that it requests materials

protected by attorney-client privilege or the work product doctrine. Finally, President Carter

objects to this Request on the grounds that it is duplicative and requests materials Defendant

CTA has already provided in its initial disclosures or through supplemental productions.

Subject to and without waiving these objections or any of the general objections, President

Carter states that he does not possess materials responsive to this Request.



 Dated: March 5, 2019                                Respectfully submitted,

                                                     Chicago Transit Authority



                                                By: s/ Elizabeth E. Babbitt
                                                    One of its Attorneys
Elizabeth E. Babbitt
ebabbitt@taftlaw.com
John F. Kennedy
jkennedy@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
Paul J. Coogan
pcoogan@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 E. Wacker Dr., Suite 2800
Chicago, IL 60601




                                               5

24574010.1
